Citation Nr: 1611163	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  06-37 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This case was previously before the Board in June 2010.


FINDING OF FACT

The Veteran's diabetes mellitus did not have its onset during active service or within one year thereafter, was not caused by active service, and was not caused or aggravated by service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was notified by letters dated in January 2004 and October 2009 of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  He was also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The October 2009 letter informed the Veteran of the criteria for establishing service connection on a secondary basis.  As notice was not completed prior to the initial adjudication of the claim, that notice was not compliant with requirements.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The service medical records are associated with the claims file, as are identified VA and private medical records.  In November 2014, the Veteran underwent a VA examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The November 2014 VA examiner elicited information concerning the Veteran's service and performed a contemporaneous physical examination.  The opinion considered the pertinent evidence of record and provided a rationale for the conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The Board finds that there has been substantial compliance with its June 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Significantly, in November 2012 the Veteran underwent a VA examination that addressed the medical matters presented by this appeal and contained answers to specific questions enumerated in the March 2011 and November 2102 remands.  Further, June 2011 nerve conduction studies have been associated with the claims file.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  The Board finds that VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain specified chronic diseases, such as diabetes, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

The regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310(b) sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version in effect before the change, which favors the claimant.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's primary assertion concerning his diabetes is that it has resulted secondary to service-connected hypertension.  A June 1994 RO rating decision granted service connection for hypertension and assigned a 0 percent rating, effective April 1, 1993.  The Veteran's hypertension is currently rated 20 percent.

Medical records indicate that the Veteran was diagnosed with diabetes mellitus in November 2002.

At a November 2014 VA examination, the examiner indicated that the Veteran had diabetes mellitus.  The November 2014 VA examiner commented that:

Veteran diagnosed with DM in 2003.  He was in Saipan at the time.  He felt ill and was admitted to the hospital with blood sugars >200.  He was started on oral medications and about 6months later switched to insulin.  He's been on insulin since then.  He takes Gabapentin for bilateral lower extremity neuropathy.  In 11/2014 he was admitted for pyelonephritis.  His blood sugars were in the mid 200's during that admission and he's lost about 8 pounds.  Veteran was diagnosed with hypertension in the 1970's.

There is no evidence in the medical literature that hypertension leads to, or aggravates diabetes mellitus.  The reverse, on the other hand, can be true.  That is, diabetes mellitus can lead or aggravate hypertension by contributing to macrovascular and microvascular changes, including the renal system.  In this case, however, Veteran clearly had hypertension that has exceeded the diagnosis of diabetes by over 3 decades.

The Board finds that the preponderance of the competent and credible evidence does not show that the Veteran's diabetes was caused by or aggravated by service-connected hypertension.  There is no competent medical opinion indicating that the Veteran's diabetes is caused or aggravated by service-connected hypertension, and the November 2014 VA examiner specifically stated that no such relationship existed.  As for the probative value of the November 2014 VA examiner's opinion, the Board observes that opinion was based on a review of the Veteran's medical history, a contemporaneous examination, and a review of the pertinent medical literature.

The Veteran's assertions that his diabetes is secondary to hypertension has been considered.  To the extent that is an opinion of a nexus between these conditions, the Board finds his statements are not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

Whether a cardiovascular disorder can cause or aggravate diabetes is not a question that can be determined by mere observation.  The Veteran has provided no explanation as to the nature of the alleged relationship.  Because there is no logical or obvious relationship, it is not a simple question.  Therefore, the Board finds that the Veteran's opinion in this regard is not competent evidence and therefore not probative of any fact in this case.

As for the medical literature referenced in the Veteran's representative's February 2016 informal hearing presentation, the Board notes that a close reading of the highlighted portion of that extract did not state that hypertension caused or aggravated diabetes.  Further, the November 2014 VA physician has specifically indicated that the medical literature does not support such a proposition.  The Board finds that the medical examiner's summation of medical research outweighs the representatives because of the greater medical training and expertise of the examiner.

Based on the foregoing, the Board concludes that the preponderance of the competent and credible evidence is against a finding that the Veteran's diabetes is caused or aggravated by service-connected hypertension.

As for direct service connection, the Veteran's service medical records do not show that diabetes was noted in service or within one year after separation from service, as required for presumptive serve connection.  Further, the post-service private medical records do not show or contain any evidence suggesting a relationship between diabetes and the Veteran's service.  The Veteran's opinion that he had diabetes in service, to the extent he has claimed that, is not competent evidence because it is not supported by competent evidence and does not purport to be a recitation of that which was told to him by a competent medical professional.

As for continuity of symptomatology since service, the Board notes that despite undergoing urinalysis and glucose testing in April 1998, diabetes or symptoms of diabetes were not noted by the April 1998 VA examiner.

A review of the evidence shows that diabetes did not have its onset during his active service, was not caused by active service, and was not caused or aggravated by service-connected hypertension.  As the preponderance of evidence is unfavorable to the claim, service connection for diabetes is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


